United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-2500
                     ___________________________

                                 Tyrone Ellis

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

               Brett Butler, Doctor, Correct Care Solutions

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
              for the Eastern District of Arkansas - Pine Bluff
                               ____________

                       Submitted: February 20, 2018
                         Filed: February 28, 2018
                              [Unpublished]
                              ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      Arkansas inmate Tyrone Ellis appeals after the district court1 adversely granted
summary judgment in his pro se 42 U.S.C. § 1983 action asserting a claim of
deliberate indifference to his serious medical needs. He challenges the denial of a
motion he filed seeking to correct a docket entry, and he challenges the summary
judgment decision.

       We have carefully reviewed the record and the parties’ arguments on appeal.
We first conclude that Ellis’s motion to correct the docket entry was properly denied
as moot. We further conclude that summary judgment was properly granted, as the
record established beyond genuine dispute that—during the relevant time period—
Dr. Brett Butler did not know of, and did not deliberately disregard, Ellis’s medical
needs. See Fourte v. Faulkner Cty., Ark., 746 F.3d 384, 387 (8th Cir. 2014)
(explaining that deliberate-indifference claim requires showing that defendants
actually knew of, but deliberately disregarded, an objectively serious medical need);
Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (reviewing grant of summary
judgment de novo, viewing record in light most favorable to non-moving party).
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-